DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas C. Russell.

The application has been amended as follows: these claims will replace previous versions.
1. (Currently Amended) A system for generation and maintenance of nested hierarchical resource modules, the system comprising: at least one transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: identify one or more indicators associated with one or more resource pools of a user; generate one or more resource modules in the one or more resource pools of the user based on identifying the one or more indicators, wherein the one or more resource modules are hierarchical resource modules; automatically transfer resources to each of the one or more resource modules; identify initiation of a resource interaction by the user, wherein the resource interaction is between the user and a third party entity; determine a type of the resource interaction and identify at least one resource module that is associated with the determined type; transfer the resources from the at least one of the one or more resource modules to the third party entity, identify that the resources in a first resource module of the one or more resource modules are greater than a first limit after a first time period; and transfer the resources from the first resource module to each of the hierarchical resource modules associated with the first resource module based on historical resource pool data.

8. (Currently Amended) A computer program product for generation and maintenance of nested hierarchical resource modules, the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps of: identifying one or more indicators associated with one or more resource pools of a user; generating one or more resource modules in the one or more resource pools of the user based on identifying the one or more indicators, wherein the one or more resource modules are hierarchical resource modules; automatically transferring resources to each of the one or more resource modules; identifying initiation of a resource interaction by the user, wherein the resource interaction is between the user and a third party entity; determining a type of the resource interaction and identify at least one resource module that is associated with the determined type; transferring the resources from the at least one of the one or more resource modules to the third party entity, identifying that the resources in a first resource module of the one or more resource modules are greater than a first limit after a first time period; and transferring the resources from the first resource module to each of the hierarchical resource modules associated with the first resource module based on historical resource pool data.

15. (Currently Amended) A computerized method for generation and maintenance of nested hierarchical resource modules, the method comprising: identifying one or more indicators associated with one or more resource pools of a user; generating one or more resource modules in the one or more resource pools of the user based on identifying the one or more indicators, wherein the one or more resource modules are hierarchical resource modules; automatically transferring resources to each of the one or more resource modules; identifying initiation of a resource interaction by the user, wherein the resource interaction is between the user and a third party entity; determining a type of the resource interaction and identify at least one resource module that is associated with the determined type; transferring the resources from the at least one of the one or more resource modules to the third party entity, identifying that the resources in a first resource module of the one or more resource modules are greater than a first limit after a first time period; and  transferring the resources from the first resource module to each of the hierarchical resource modules associated with the first resource module based on historical resource pool data.

Examiner’s Statement of Reason for Allowance
Claims 1-4, 7-11, 14-18 and 20-25 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-11, 14-18 and 20-25 are allowable over the prior art of record because the Examiner 

The primary reason for allowance for claims 1, 8, 15 is the inclusion of the limitations, “at least one transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: identify one or more indicators associated with one or more resource pools of a user; generate one or more resource modules in the one or more resource pools of the user based on identifying the one or more indicators, wherein the one or more resource modules are hierarchical resource modules; automatically transfer resources to each of the one or more resource modules; identify initiation of a resource interaction by the user, wherein the resource interaction is between the user and a third party entity; determine a type of the resource interaction and identify at least one resource module that is associated with the determined type; transfer the resources from the at least one of the one or more resource modules to the third party entity, identify that the resources in a first resource module of the one or more resource modules are greater than a first limit after a first time period; and transfer the resources from the first resource module to each of the hierarchical resource modules associated with the first resource module based on historical resource pool data” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.

The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SISLEY N KIM/           Primary Examiner, Art Unit 2196     
	03/11/2021